EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Annual Report of Presstek, Inc. (the "Company") on Form 10-K for the period ended January 1, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Jeffrey Jacobson, Chairman, President and Chief Executive Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of the Company. March 16, 2011 /s/ Jeffrey Jacobson Jeffrey Jacobson Chairman, President and Chief Executive Officer (Principal Executive Officer)
